Citation Nr: 1224326	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-48 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability.

2.  Entitlement to service connection for shortening of the right leg, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right toe disability, to include as secondary to service-connected disability.

4.  Entitlement to an effective date prior to October 17, 2007 for an award of a 10 percent evaluation for hearing loss in the right ear.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated October 2008, the RO denied service connection for degenerative disc disease of the lumbar spine; assigned a 10 percent evaluation for bilateral hearing loss, effective October 17, 2007; and denied the Veteran's claim for TDIU.  In a June 2009 rating action, the RO denied the Veteran's claim for service connection for shortening of the right leg and a disability of the right toe, both to include as secondary to service-connected disability.  

The Board notes the RO assigned the 10 percent evaluation for hearing loss on the basis of 38 C.F.R. § 3.383(a)(3) (2011).  Accordingly, the claim has been recharacterized as noted on the cover page.

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in April 2012, but he canceled it prior to the hearing.  The Board, accordingly, considers his request for a hearing to be withdrawn.

The issues of service connection for degenerative disc disease of the lumbar spine, to include on a secondary basis; service connection for shortening of the right leg, to include on a secondary basis; an effective date for an award of a 10 percent evaluation for hearing loss in the right ear, prior to October 17, 2007; and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for, among other disabilities, status post right total knee arthroplasty with degenerative joint disease, evaluated as 30 percent disabling.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a right toe disability that is related to service, or that is etiologically related to, or chronically aggravated by, his service-connected right knee disability.


CONCLUSION OF LAW

A right toe disability was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or chronically aggravated by, service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated April 2009, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection on both a direct and secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  


Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, Social Security Administration records, and a VA examination report.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has been examined and an opinion has been provided regarding the etiology of the Veteran's right toe disability.  The opinion was rendered by a medical professional following a review of the claims folder and the medical records.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection is in effect for status post right total knee arthroplasty, evaluated as 30 percent disabling; hearing loss in the right ear; evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and for right otitis media, status post mastoidectomy and tympanoplasty, evaluated as noncompensable.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  The Veteran was seen by a private physician in June 2008 for an evaluation of his right great toe.  He related it had been going on for years.  He denied any trauma.  X-rays revealed evidence of hallux rigidus.  A right hallux rigidus of the first metatarsophalangeal cheilectomy was performed in June 2009.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The Veteran has not claimed, and the evidence does not otherwise establish, that a disability of the toe was present during service or for many years thereafter.  Rather, he argues it is associated with his service-connected right knee disability.  

The Veteran was afforded a VA examination in January 2010.  The examiner noted she reviewed the claims folder and the electronic medical records.  Following an examination, the diagnostic impression was right hallux rigidus.  The examiner concluded that it was less likely as not caused by the Veteran's right knee disability.  She stated there was no nexus with which to connect the two conditions.

The Board acknowledges the Veteran's assertions that he has a toe condition that is related to his service-connected right knee disability.  However, as a lay person, he is not competent to diagnose a toe disorder, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he has a toe disability, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his right toe disability.  He has not provided any clinical evidence to support his claim.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a right toe disability.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right toe disability, to include as secondary to service-connected disability, is denied.


REMAND

The Veteran also asserts service connection is warranted for degenerative disc disease of the lumbar spine, to include on a secondary basis and shortening of the right leg, to include on a secondary basis.

A review of the record contains conflicting evidence regarding whether the Veteran had an abnormality of his gait or a leg length discrepancy.  A May 1977 VA examination revealed the Veteran walked with a slight limp favoring the left leg.  His gait was characterized by a reluctance to bear weight on his right knee on VA examination in December 1981.  He was noted to favor the right knee while walking on the December 1985 VA examination, and he walked with a limp on the August 1986 VA examination.  However, no limp was reported on VA examinations in February 1974, December 1977, June 1979 and March 1981.  

The December 1981 VA examination included a notation of possibly very slight shortening of the right leg-1/8 inch.  Similarly, on the November 2001 VA examination, the examiner noted the Veteran's right leg was 91.5 centimeters, and his left leg was 92 centimeters, but stated leg length was symmetrical.  On the June 2008 VA examination, the examiner indicated both legs measured 35 inches in length.

In a November 2007 letter, R.O., M.D., related he had first seen the Veteran in April 2000.  He noted the Veteran had a long-standing history of osteoarthritis of the knees and degenerative disc disease of the lumbar spine.  He added the Veteran had undergone multiple surgeries on his knees, dating to 1975.  He concluded it was a probability that the Veteran's long-standing knee problems had contributed to the onset of his degenerative disc disease due to gait abnormalities caused by his knee problems.  

In a January 2009 statement, S.N., M.D, summarized the Veteran's medical history, to include the right knee surgeries.  He noted the Veteran developed significant degenerative disc disease of the lumbar spine.  The physician was aware the Veteran's right knee disability was service-connected.  He stated the significant leg length discrepancy, the flexion contracture and the varus deformity of the knee caused severe gait abnormal and pelvic obliquity which put a significant stress son the spine.  Dr S.N. also indicated these factors made the degenerative disc disease of the lumbar spine significantly accelerated in the Veteran.  The normal deformities and degenerative disc disease seen in the Veteran's age group were nothing close to what the Veteran was suffering from.  Thus he would be in support of the Veteran's claim that service connection was warranted for degenerative disc disease of lumbar spine.  

Following the June 2008 VA examination, the examiner concluded it was less likely as not that the Veteran's degenerative disc disease of the lumbar spine was related to his service-connected right knee disability.  He stated it was unlikely that the minimal stress caused by limping could cause the severe bony changes present.  The physician observed that Dr. R.O. was an internist and not an orthopedic specialist.  The Board points out, however, this opinion only addressed the favorable opinion of November 2007 from Dr. R.O (inasmuch as the opinion from Dr. S.N. was not of record at the time of the VA examination).  It is also significant to observe that the VA examiner, who discounted Dr. R.O.'s opinion because he is an internist, is himself an internist.  

With respect to the claim for an earlier effective date for a 10 percent evaluation for hearing loss, the Board notes the Veteran's original claim for VA benefits was submitted in December 1977 and referred to loss of hearing only in the right ear.  A July 1974 rating action granted service connection for hearing loss in the right ear, and noted the Veteran's hearing was normal in the left ear.  

The Veteran submitted a statement on October 17, 2007 in which he mentioned his right knee and low back disabilities.  The following month, the Veteran requested an increased rating for hearing loss in his right ear and filed a claim for service connection for hearing loss in the left ear.  

An October 2008 rating decision assigned a 10 percent evaluation for bilateral hearing loss, effective October 17, 2007, based on service connection being in effect for hearing loss in the right ear, and a nonservice-connected hearing loss under the paired extremity rule.  See 38 C.F.R. § 3.383(a)(3).  This provision does not mandate a grant of service connection for the nonservice-connected ear; rather it authorizes a rating to be based as if that ear were service-connected.  The RO failed to address the claim for service connection for hearing loss in the left ear.  This matter is inextricably intertwined with the claim for an earlier effective date and must, therefore, be decided in the first instance by the RO, before the Board reaches a final determination on the earlier effective date issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the above, the Board believes additional development of the record is warranted regarding the claims for service connection for degenerative disc disease of the lumbar spine and shortening of the right leg, and the claim for an earlier effective date for a 10 percent evaluation for hearing loss.  Thus, consideration of the claim for TDIU is deferred

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's low back disability.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected right knee disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his degenerative disc disease of the lumbar spine.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The examiner should also state whether the Veteran has a disability manifested by shortening of the right leg and, if so, whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected right knee disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) any such disorder.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Adjudicate the claim for service connection for hearing loss in the left ear.  If this claim is denied, and if the Veteran files a timely notice of disagreement, then the RO/AMC must issue a statement of the case regarding this claim.  Only if a timely substantive appeal is received with regard to the claim for service connection for hearing loss in the left ear, should this issue be returned for appellate consideration.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


